       Case 2:21-cv-02191-DDC-TJJ Document 19 Filed 08/31/21 Page 1 of 2




Vincent M. Cox - KS-22051
CAVANAUGH, BIGGS & LEMON, P.A.
3200 SW Huntoon
Topeka, KS 66604
TEL: 785/440-4000
FAX: 785/440-3900
E-MAIL: vcox@cavlem.com
Attorneys For Defendant


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

EMILY J. FULBRIGHT,                       )
                        Plaintiff,        )
                                          )
      vs.                                 )                Case No. 21-CV-2191
                                          )
WATER SYSTEMS ENGINEERING, INC.           )
                        Defendant.        )
__________________________________________)

                           NOTICE OF SERVICE OF DEFENDANT'S
                            INITIAL RULE 26(a)(1) DOCUMENTS

        The undersigned hereby certifies that on August 30, 2021, Defendant’s Initial Rule

26(a)(1) Documents, marked D001-D0043, were served via electronic mail to counsel of record,

addressed as follows:


        Alan V. Johnson
        Sloan, Eisenbarth, Glassman
        McEntire & Jarboe, LLC
        534 S. Kansas Ave, Suite 1000
        Topeka, KS 66603
        ajohnson@sloanlawfirm.com
        ATTORNEY FOR PLAINTIFF




                                     /s/ Vincent M. Cox
                                         Vincent M. Cox - 22051
                                         CAVANAUGH, BIGGS & LEMON, P.A.
                                         3200 SW Huntoon
                                                1
        Case 2:21-cv-02191-DDC-TJJ Document 19 Filed 08/31/21 Page 2 of 2




                                                Topeka, Kansas 66604
                                                TEL: 785/440-4000
                                                FAX: 785/440-3900
                                                vcox@cavlem.com
                                              ATTORNEYS FOR DEFENDANT



                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of August, 2021, I electronically filed the foregoing

with the clerk of the court by using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.



                                              s/ Vincent M. Cox – 22051
                                                Vincent M. Cox - 22051
                                                CAVANAUGH, BIGGS & LEMON, P.A.
                                                3200 SW Huntoon
                                                Topeka, KS 66604
                                                TEL: 785/440-4000
                                                FAX: 785/440-3900
                                                vcox@cavlem.com
                                              ATTORNEYS FOR DEFENDANT




8707/Notice of Service of Initial Documents
                                                     2
